208 N.W.2d 689 (1973)
190 Neb. 418
STATE of Nebraska, Appellee,
v.
Gerald HECKATHORN, Appellant.
No. 38821.
Supreme Court of Nebraska.
June 29, 1973.
Douglas McArthur, Lincoln, for appellant.
Clarence A. H. Meyer, Atty. Gen., Mel Kammerlohr, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., and SPENCER, BOSLAUGH, SMITH, McCOWN, NEWTON, and CLINTON, JJ.
WHITE, Chief Justice.
The sole question involved in this case is the excessiveness of the sentence imposed on the defendant for 1 year's incarceration as the result of a prosecution and plea of guilty to the offense of second offense petit larceny. The defendant's contention is that he should have been granted probation. In imposing sentence and denying probation in a criminal case the judgment of the District Court will not be disturbed on appeal unless the record shows an abuse of discretion. State v. Cottone, 188 Neb. 102, 195 N.W.2d 196. The defendant does not quarrel with the trial court's recital into the record of the facts apparently acquired in the presentence investigation of this case. In the record in this case the bill of exceptions enumerates nearly three pages of delinquency, misdemeanors, felonies, violations of probation, and failure to appear for trial. The record further shows that another information charging the defendant with a felony under section 29-908, R.S.Supp., 1972, for failure to appear while out on bail in connection with the present case, was dismissed in connection with a plea bargain in this *690 case. The record utterly fails to show any abuse of discretion by the District Court in imposing the minimum sentence that it did.
The judgment and sentence of the District Court are correct and are affirmed.
Affirmed.